Memorandum Opinion
The plaintiff, L & R Rentals, sued the defendant, Matthew Judge, for money due on a contract to rent a motor vehicle. The dispute was whether the $5.50 insurance charge was a flat fee, as the defendant claimed, or a daily fee, as the plaintiff alleged. After a trial before Paútelas, J., judgment was rendered for the plaintiff, and the defendant appealed.
*328The trial court’s findings of fact and rulings of law are not before us, and we do not have a record of the conflicting testimony below. Our rules contemplate such situations, and provide in pertinent part:
“Rule 13. The Record
(3) The moving party shall be responsible for presenting to the supreme court a record sufficient for the court to decide the questions of law presented by the case. The supreme court may dismiss the case for lack of such a record.
Rule 15. Transcripts
(3) If the moving party intends to argue in the supreme court that a finding or conclusion is unsupported by the evidence or is contrary to the evidence, he shall include in the record a transcript of all evidence relevant to such finding or conclusion. .. .”
Sup. Ct. Rs. 13,15.
In accordance with these rules, the decision below is

Affirmed.